UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th Floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Date of fiscal year end: April 30, 2011 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments. Attached on the following pages is a schedule of the registrant’s investments as of the close of its fiscal quarter ended July 31, 2010. Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended July 31, 2010 and 2009 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 City of Buffalo New York Sewer Auth Rev Sewer System Impt 5.0% due July 1, 2011 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 Monroe County NY Ref Pub Impts Unlimited Tax 6.0% due March 1, 2012 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog 5.5% due July 1, 2019 5.25% due October 1, 2017 - - - Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended July 31, 2010 and 2009 Principal
